Gunby, J.
The amendment to the Constitution, increasing the jurisdiction of Circuit Courts, took effect from the date of its adoption, on 22d of April, 1884, and not from the date of the Governor’s promulgation of the result of the election, May 16th, 1884; hence, a judgment rendered M.ay 3d, 1884, in a suit involve ing more than $100, but less than $200, may be appealed from.
2. The delay for returning a ji. fa. is suspended as long as the writ is enjoined. C. P.700.
3. Where plaintiff sues to annul the entire judgment, it is not inconsistent for him to also enjoin on account of irregularities in the proceedings for the enforcement of said judgment.
4. There is no law requiring the summoning of witnesses before a case is at issue, and in no event can the other party be liable for the per diem of witnesses summoned before the case is fixed for trial, or for any longer period than the witnesses are actually detained in attendance on the trial.
5. To entitle a witness to per diem, he must attend the Court, in obedience to its summons, and not on other business, and he must be detained in Court for the purpose of giving testimony. Practicing lawyers, sheriffs, clerks and their deputies, though' summoned, are entitled to no per diem as witnesses in any ease.